Citation Nr: 1132730	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-43 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased evaluation for the service-connected degenerative joint disease with lumbar stenosis, initially rated at 10 percent prior to November 13, 2010, and as 20 percent from that date.

2.  Entitlement to initial evaluation in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for a low back disability and for secondary radiculopathy of the right lower extremity, and assigned initial ratings of 10 percent for both disabilities effective from September 24, 2007.

During the course of the appeal the RO increased the evaluation for the lumbosacral spine disability to 20 percent, effective from November 13, 2010.


FINDINGS OF FACT

1.  From September 24, 2007, to November 12, 2010, the Veteran's degenerative joint disease with lumbar stenosis was manifested by pain, forward flexion greater than 60 degrees, and no ankylosis, incapacitating episodes of intervertebral disc syndrome.  

2.  From November 13, 2010, the Veteran's degenerative joint disease with lumbar stenosis has been manifested by forward flexion greater than 30 degrees and abnormal gait and spinal contour, but not by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.  

3.  From September 24, 2007, the Veteran's radiculopathy of the right lower extremity has been manifested by moderate, but not moderately severe, incomplete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease with lumbar stenosis prior to November 13, 2010, and evaluation in excess of 20 percent from that date, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2010).

2.  The criteria are met for an initial disability rating of 20 percent, but not more, for radiculopathy of the right lower extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased initial ratings for his service-connected lumbosacral spine disability and for the secondary neurological disability of the right lower extremity.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was provided all required notice in a letter mailed in October 2007, well prior to the Board's eventual grant of service connection in May 2010.  

The Courts have held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records and VA treatment records were obtained.  The Veteran was afforded appropriate VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims for increased rating decided below.

General Legal Principles of Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

Schedular Evaluation of Low Back Disability

Rating Criteria

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the criteria effective from September 26, 2003, Intervertebral disc syndrome will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral disc syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Spinal stenosis (Diagnostic Code 5238) and degenerative arthritis of the spine (Diagnostic Code 5242) are rated under the General Rating Formula for Diseases and Injuries of the Spine.

The provisions of the General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, are as follows, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, if combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, with vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or reversed kyphosis.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the General Rating Formula that provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Under the Formula for Rating Intervertebral disc syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned with episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned with episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned with episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no provision under this Diagnostic Code for evaluation higher than 60 percent. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that if Intervertebral disc syndrome is present in more than one spinal segment, provided that the effects of each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.



Analysis

The Board has considered evidence of symptomology from September 24, 2007, the effective date of service connection.  The Board notes at the outset that service connection for radiculopathy of the right and left lower extremities is separately established; neurological observations associated with those radiculopathies will not be addressed with the spine.

The Veteran submitted a statement in November 2007, in support of his claim for service connection, in which he stated he had to be very cautious about activities for fear of aggravating his back disorder.  He stated pain medication was ineffective and he was in pain 90 percent of the time.

The Veteran's mother submitted a statement in November 2007 endorsing that the Veteran complained of constant back pain, sometimes so severe he should not have gone to work.  After cutting his mother's grass with a riding mower the Veteran would need 15 minutes before he was able to stand erect.

The Veteran had a VA examination of the spine in February 2008 in which he complained of longstanding low back pain radiating down the right leg.  He described the pain as a daily ache in the L4-5 area, lasting 2-3 hours per day and aggravated by bending activity.  Intensity of the pain was moderate.  Medication reduced the level of back pain by 50 percent.  The Veteran denied hospitalization or surgery, history of spine trauma or history of neoplasm.  The Veteran denied urinary or fecal incontinence, falls or unsteadiness.  He denied history of fatigue or weakness but endorsed decreased motion, stiffness, spasms and pain.  He denied any incapacitating episodes due to Intervertebral disc syndrome in the past 12 months.  He did not use ambulatory aids and could walk 1-3 miles.

Physical examination showed the spine to have normal curvature, and the Veteran had normal posture and gait.  There was no muscle spasm, guarding or tenderness. There was no ankylosis and straight leg raising was negative.  No nonorganic signs were observed.  Motor function of all extremities was 5/5, sensory examination of all extremities was 2/2 and reflexes of all extremities were 2/2.  Muscle tone was normal and without atrophy.  Range of motion was flexion to 78 degrees and combined Range of motion of 168 degrees, all without pain.  Repetitive motion caused no additional loss of motion secondary to pain, weakness or lack of endurance.  Magnetic resonance imaging (MRI) of the lumbar spine showed an impression of multilevel degenerative disc disease, worst at L5/S1.  The examiner diagnosed degenerative joint disease of the lumbar spine with lumbar stenosis, worst at L4-5 and narrowing of the bilateral foramen.  

In terms of functional impairment, the examiner noted the Veteran was currently working full-time in construction and was capable of such work, but stated the Veteran would probably have gradual decrease in ability to perform such work in the near future; he currently had an understanding supervisor who allowed him to rest on the job but future tolerance by a supervisor was unknown.  Low back pain caused a significant adverse effect on the Veteran's occupation.  In terms of other daily activities the disability caused moderate impairment in exercise and sports; mild impairment in chores, recreation and traveling; and, no impairment in shopping, feeding, bathing, dressing, grooming or toileting.

In April 2008 the Veteran was provided by VA with a lumbar corset.  VA MRI of the lumbar spine in April 2008 showed an impression of moderate spondylosis of the lower lumbar spine without spondylolisthesis or dynamic instability. 

The Veteran received a 100 percent rating during the period May 5, 2008 to July 23, 2008 due to decompressive surgery for his lumbar spine disorder that required convalescence.  Thereafter, the 10 percent rating was resumed.
 
A VA primary care clinic (PCC) note in September 2008 shows the Veteran complained of continued low back pain, aggravated by lifting in his daily life.  The Veteran was status post surgery for decompression of bone spurs at L4 - S1.  

A VA PCC note dated in March 2010 shows the Veteran presented for follow-up of various medical problems.  He reported that since his back surgery he had an intermittent sharp stinging in the back.  Clinical examination showed a well-healed lumbar scar.  The clinical impression was back pain, doing well and able to perform all activities of daily living and good relief from pain relievers.  The clinician noted the Veteran was laid off from work.
  
The Veteran asserted in his Notice of Disagreement, received in June 2010, that rating of the spine had not considered "functional impairment" as required by 38 C.F.R. § 4.40.  

The Veteran had a VA examination of the spine in November 2010 in which he complained of chronic low back pain of constant 7/10 severity, somewhat relieved by Hydrocodone and ibuprofen.  He reported flare-ups daily associated with prolonged standing and causing severe limitation of motion or decrease in function.  He also complained of constipation associated with pain medication.  The Veteran reported he could walk 1-1/2 blocks unaided; he endorsed wearing a corset for pain but denied ambulatory aids.  He denied unsteadiness, falls or back trauma.   He denied incapacitating episodes due to intervertebral disc syndrome but reported he had been laid off 10 months previously because he kept sitting down on the job.  The Veteran reported he was unable to do lifting or carrying, unable to bend or crouch, and limited in his ability to walk or stand.  He stated he was unable to cut grass or do yard work, unable to stoop to do housework or to stand for prolonged periods to cook.  

On examination the Veteran was observed to have fixed loss of lumbar lordosis.  He stood with stooped posture and walked with short steps and narrow gait, not swinging his arms with ambulation.  Range of motion was flexion to 40 degrees and combined range of motion of 108 degrees, with no additional limitation of motion after repeated movement.  There was objective evidence of pain with motion and bilateral lumbar paraspinals muscle tenderness and spasm.  The lower lumbar spine was ankylosed.  MRI showed moderate degenerative disc disease and facet disease L4-5 and L5-S1 not significantly changed from the previous study.  The examiner diagnosed lumbar spine degenerative disc disease with resultant radiculopathy.  The examiner also noted the Veteran had erectile dysfunction, although this was multifactoral and could not be primarily attributed to his lumbar stenosis.    

In reviewing the Veteran's symptoms from September 24, 2007, to November 12, 2010, the Board observes that the Veteran's measured flexion was 78 degrees (rounded up to 80 degrees) and his combined range of motion was 168 degrees (rounded up to 170 degrees), all without pain and without additional limitation of motion or function due to the DeLuca factors.  This range of motion is squarely within the criteria for the currently-assigned initial evaluation of 10 percent.  Clinical evidence did not show abnormal gait or abnormal spinal contour, and did not show ankylosis, so there is no factor other than range of motion on which to assign a rating in excess of 10 percent.

Turning to the Veteran's symptoms from November 13, 2010, the Board observes his measured flexion was 40 degrees and his combined range of motion was 108 degrees (rounded up to 110 degrees).  This range of motion is squarely within the criteria for the currently-assigned 20 percent rating.  The Veteran was observed to have abnormal gait and contour, but these factors are also within the criteria for the 20 percent rating.  The Veteran was observed to have ankylosis of the lower lumbar spine, but increased rating of 40 percent requires favorable ankylosis of the entire thoracolumbar spine, which is not shown on examination.

Alternative rating for intervertebral disc syndrome is not available because the Veteran denied incapacitating episodes.

As noted above, the Veteran's radiculopathies of the left and right lower extremities are separately rated; evaluation of the right lower extremity is discussed below, and evaluation of the left lower extremity is not on appeal.  He does not have any other neurological symptoms associated with the lumbar spine disability for which separate compensation can be considered.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of letters from the Veteran and his family and acquaintances, correspondence from the Veteran to VA and statements by the Veteran to his medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even affording full competence and credibility to the lay evidence offered by the Veteran, the lay evidence does not demonstrate that the schedular criteria for higher evaluation were met.

As the Veteran's symptoms have not approximated the higher rating criteria at any time during the period under review, "staged ratings" are not for application.  Fenderson, 12 Vet. App. 119.

Schedular Evaluation of Radiculopathy of the Right Lower Extremity

Rating Criteria

The Veteran's radiculopathy of the right lower extremity is rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (paralysis of the sciatic nerve).  The rating criteria of Diagnostic Code 8520 are as follows.

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Analysis

The Board has considered evidence of symptomology from September 24, 2007, the effective date of service connection.

The file contains an October 2007 lay statement from RAW, the Veteran's employer, stating the Veteran was visibly having pain in the right leg.  He was observed to limp and often had to cease work and sit down.  Pain medication did not seem to be effective.

Lay statements dated in January 2008 from the Veteran's co-workers PW, PAF and DAW state the Veteran's leg pain made it difficult for him to perform everyday occupational tasks.  The Veteran required many breaks and constantly complained of right leg pain.  The Veteran was currently unable to stand more than 10 or 15 minutes at a time.

The Veteran's wife submitted a lay statement dated in February 2008 stating the Veteran complained constantly of leg pain.  He would sometimes wake her up at night and have her rub his leg due to pain.  The Veteran's right leg pain was taking a toll on their married sex life.

The Veteran had a VA examination of the spine in February 2008 in which he complained of longstanding low back pain radiating down the right leg.  He described the right leg pain as radiating down the right leg laterally to the foot and constant since 2006; medication was ineffective in reducing the leg pain.  The Veteran denied numbness or paresthesias and denied leg or foot weakness.  Physical examination showed normal muscle tone and no atrophy.  Motor strength was 5/5, sensory function was 2/2 and reflexes were 2/2.  Babinski sign was negative.  Doppler study of the right lower extremity showed no sign of deep vein thrombosis.  

A VA PCC note in September 2008 shows the Veteran complained of episodes of numbness associated with prolonged standing in place.  

The Veteran asserted in his notice of disagreement, received in June 2010, that rating of the right lower extremity had not considered "functional impairment" as required by 38 C.F.R. § 4.40 and had not considered the effect of  his treating medication.  

A VA PCC note dated in March 2010 shows the Veteran presented for follow-up of various medical problems.  He reported that if he stood for awhile his right leg would go a little numb.  In regard to medication, the Veteran's medication list in relevant part showed prescription of ibuprofen for pain and methocarbomol for muscle spasm; other medications were unrelated to back pain or radiculopathy.

The Veteran had a VA examination in November 2010 in which he complained of right leg numbness associated with prolonged standing longer than 10 minutes.  He reported numbness and tingling in the right leg and foot going up the spine.  He stated that surgery in May 2008 had helped to relieve the pain in his leg.  Physical examination showed normal sensory and normal muscle strength and tone on the right. However, SLR was positive at 30 degrees on the right.  The examiner diagnosed lumbar spine degenerative disc disease with resultant radiculopathy.

On review of the evidence above the Board finds that prior to November 13, 2010 the Veteran's right lower extremity radiculopathy approximated moderate incomplete paralysis of the sciatic nerve.  He had no objective signs of neurologic impairment on examination (normal strength and sensory, no muscle atrophy, etc.); his only neurological symptom was subjective pain and tingling.  However, competent lay evidence states the Veteran's leg pain necessitated frequent breaks at work and also reduced his ability to perform occupational tasks.  Accordingly, his subjective symptoms more closely approximate "moderate" level of impairment; as noted above this is the highest schedular level warranted for subjective symptoms only.

The examination in November 2010 noted positive SLR, which is an objective manifestation of sciatic nerve impairment.  However, the examination report showed that otherwise there was no sensory or muscle impairment of the right lower extremity.  His symptoms accordingly continued to more closely approximate "moderate" incomplete paralysis rather than "moderately severe" symptoms. 

The Veteran has asserted the rating for his right lower extremity disability failed to consider the effects of his medication, but he has not asserted, and medical evidence does not show, that the medications for the right lower extremity disability have any disabling effects.  He complained to a VA examiner of constipation caused by pain medication, presumably prescribed for his lumbar spine disability, but he has not attempted to show how such constipation constitutes a disability for which compensation can be granted.  There is no indication in the record of any prescription medications specifically for the right lower extremity disability, much less any disabling effects from such medication.

The manifestations of the service-connected right lower extremity disability on appeal are contemplated by the schedular criteria, and the Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.  Thun, 22 Vet. App. 111, 115.

In sum, the Board has determined that an initial rating of 20 percent, but not more, is warranted for the service-connected radiculopathy of the right lower extremity.  His appeal is accordingly granted to that extent.  

The Board has considered whether the claim, or any component thereof, should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the service-connected lumbosacral spine disability and radiculopathy of the right lower extremity on appeal are contemplated by the respective schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities that are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507.

In this case, the Veteran informed the VA examiner in November 2010 that he had been laid off from his construction job due to his service-connected low back disability.  However, he did not assert that he was currently unemployed, or that his service-connected disabilities made him unable to obtain and maintain gainful employment.  There is accordingly no cogent evidence of unemployability in the record, and a claim for TDIU is not raised by the issues on appeal.  Rice, 22 Vet. App. 447.

ORDER

Entitlement to an increased initial evaluation for the service-connected degenerative joint disease with lumbar stenosis, initially rated at 10 percent prior to November 13, 2010, and as 20 percent from that date, is not warranted and the appeal is denied.  

Entitlement to an increased initial 20 percent evaluation for the service-connected radiculopathy of the right lower extremity is warranted from September 24, 2007, and the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


